Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0000775
                                                      08-DEC-2014
                                                      10:07 AM



                            SCAD-14-0000775

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                  vs.

                           M. CORA AVINANTE,
                              Respondent.


                        ORIGINAL PROCEEDING
       (ODC CASE NOS. 10-069-8903; 12-024-9040; 12-030-9046)

                      ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the November 12, 2014 affidavit

submitted by Respondent M. Cora Avinante and the record, it

appears Respondent Avinante has complied with the requirements of

Rule 2.16 of the Rules of the Supreme Court of the State of

Hawai#i (RSCH) as well as all relevant requirements of the June

12, 2014 order imposing upon her a 120-day period of suspension

from the practice of law, except for the completion of the audit

of her practice and submission of proof of adoption of the

audit’s recommendations.    It further appears Respondent Avinante

has until June 12, 2015 to complete the aforementioned audit and
submit proof of completion.   Finally, it appears the Office of

Disciplinary Counsel was served notice of Respondent Avinante’s

affidavit, as required by RSCH Rule 2.17(b)(2). Therefore,

          IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Avinante is reinstated to the practice of law

in this jurisdiction, effective upon entry of this order.

          IT IS FURTHER ORDERED that Respondent Avinante is

hereby notified that failure to meet the July 12, 2015 deadline

for submission of proof of adoption of the recommendations

arising from the audit of her practice may result in a further

period of suspension, upon a review of the record, including

relevant audit reports.

          DATED: Honolulu, Hawai#i, December 8, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2